Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive for the following reasons:
In response to Applicant’s remark that “Ferber is non-analogous art for bathing feet. Ferber is not capable of offering healing therapy to a lower back, pelvis, and coccyx of a user thereby lifting and supporting a pelvic floor and frame of the user as well as offer a hands-free, stress and pain relieving massage, thereby alleviating pressure, enhancing circulation, preventing blood clots, and reducing pain in the lower back and a genital region of the user, as recited in independent claims 1,10, and 19”, the examiner respectfully disagrees. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does NOT differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987) and it has been held that the recitation that an element is "capable of" performing a function is NOT a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In reFlutchison, 69 USPQ 138.

while standing and placing the feet within chamber 112 of the body 110, thus is capable of offering healing therapy to a lower back, pelvis, and coccyx of a user thereby lifting and supporting a pelvic floor and frame of the user as well as offer a handsfree, stress and pain relieving massage, thereby alleviating pressure, enhancing circulation (“relieves tired muscles and promotes circulation of the blood”, see [0052]), preventing blood clots, and reducing pain in the lower back and a genital region of the user
In response to Applicant’s remark that “Ferber 118 fails to teach a raised outer peripheral edge surrounding said recessed central region and directly engaged with said recessed central region
In response to Applicant’s remark that “Ferber 48 fails to teach a thermal-conductive element channeled inside said raised outer peripheral edge and spaced from said recessed central region. Ferber 48 in figure 4 is not channeled. It lays along a bottom surface below the raised outer peripheral edge and at the recessed central regions of Ferber. See also paragraph [0052]”, the examiner respectfully disagrees. Applicant’s attention is directed to Ferber’s fig. 4, which clearly shows a thermal-conductive element (rope 48) channeled (disposed in a passageway) inside said raised outer peripheral edge 118 (being surrounded by edge 118) and spaced from said recessed central region (underneath bottom surface 14 of bath chamber)
In response to applicant’s remark that “Ferber's body 10 is not configured to offer healing therapy to the lower back, pelvis and coccyx of the user. Ferber is concerned with bathing feet. The record fails to explain how Ferber is capable of meeting such claim language”, the examiner respectfully disagrees. Applicant’s attention is directed to Ferber’s [0013] which further teaches that the device also includes a vibration assembly (see [0013] and fig. 4) for imparting vibration to the body part, and as such that when in use, the vibration assembly is capable of imparting vibration to feet and as well the lower back, pelvis, and coccyx of a user while standing during use, in order to stimulate the circulation of blood which results in increased metabolism and excretion (see [0004]) as well as relaxing and massaging the muscles (see [0005]),  thereby alleviating pain in the low back area and other associated nearby regions.
In response to applicant’s remark that “Ferber's body 10 and paragraph 0061 fails to teach wherein said body is configured for the user to comfortably sit thereupon and further configured to elevate and support the pelvic floor and frame, which, along with said massage balls is configured to alleviate pressure and increase circulation, and decrease edema in a tissue of lower pelvic floor extremities of the user”, the examiner respectfully disagrees. It is noted that the claim merely requires “said body”, without further reciting any additional structure, configured for performing the claimed functions, and as such Ferber’s body is configured for the user to comfortably sit thereupon (body 110 also including a rigid lid 134 in fig. 9 and [0049] configured to permit a user to sit on it as desired) and further configured to elevate and support the pelvic floor and frame (body 110 is configured to receive the user’s legs while standing up during use as desired), which, along with said massage balls is configured to alleviate pressure and increase circulation (“relieve tightness and tiredness …as well as for reflexology purposes”,  see [0061]), and decrease edema lower pelvic floor extremities of the user, thus appears to comprehend the claimed functional language.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “pain level is more adjustable and specific to the pelvic lumbar sacrum and proximal lower extremity area with our device”; “the raised outer peripheral edge (e.g., cushion) addresses different body parts in different regions of the body which requires different care and design based on anatomical differences of the pelvis sacrum back and extremity”; “portable anywhere and it is battery operated not like a foot bath”, and “two depressions to mimic pelvic anatomy perfectly”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the raised outer peripheral edge (e.g., cushion) is made to specific designs of anatomy of the pelvic, proximal lower extremity and lumbosacral regions. The periphery of the cushion supports the buttock sacrum outer extremity and pelvic muscles other soft tissues and bones while the inner area has two depressions on its undersurface for unique massaging balls and heat and cold to work. They soften and gently stimulate tissues and fluids reducing edema”, “comfortably and securely supports the bony frame while the massaging balls are free to massage the pelvic floor area”, and “the edema builds after sitting and standing for prolonged periods of time from gravitational effects naturally or from medical inflammation and various diseases, medical issues, venous insufficiency, heart failure and various surgical interventions that disrupt natural pain sensors and drainage can be helped”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., overcomes “simply prolonged compression of the affected areas can cause the function of different nerves of the pelvis and other structures to become compromised causing leaking of fluids from the blood vessels into the surrounding soft tissues”, “lifts prevents drag, and allows it to move again. The motion of this pelvic diaphragm or floor, which naturally occurs with respiration, enhances venous and lymphatic drainage”, “help restore natural motion hence drainage”, and “depressed central region mimics the pelvic bony anatomy medial to the Ischial bones of the pelvis”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 In response to applicant’s remark regarding claim 19 that “Ferber fails to teach said method comprising the steps of providing a portable body having a recessed central region and a raised outer peripheral edge surrounding said recessed central region and directly engaged with said recessed central region; providing and seating a plurality of massage balls at said recessed central region; spacing said massage balls inside a perimeter of said raised outer peripheral edge; providing and channeling a thermal-conductive element inside said raised outer peripheral edge thereby spacing said thermal-conductive element from said recessed central region; and providing and communicatively and electrically coupling a power source to said massage balls and said thermal-conductive element”, the examiner respectfully disagrees. Applicant’s attention is directed to discussion from previous Final Office Action regarding claim 19. 
In response to applicant’s remark that “Ferber paragraph 013, figure 4 is clearly not capable of performing the step of wherein said body is configured to offer healing therapy to the lower back, pelvis and coccyx of the user. Ferber is concerned with bathing feet and overcoming tightness, tiredness, and reflexology of feet, which is not germane to such a claimed method step. Ferber paragraphs 0004-0005 merely teach stimulating the circulation of blood which results in increased metabolism and excretion (see [0004]) as well as relaxing and massaging the muscles (see [0005]). Such teachings are clearly not germane to Applicants' claimed subject matter concerned with the lower back, pelvis and coccyx of the user”, the examiner respectfully disagrees. Applicant fails to provide any factual evidence that Ferber’s device is not capable of being configured to offer healing therapy to the lower back, pelvis and coccyx of the user and appears to merely state an opinion with conclusive statement such as “Standing on Ferber’s apparatus clearly provides only foot massage”. Applicant’s attention is directed to Ferber’s [0013] which further teaches that the device also includes a vibration assembly (see [0013] and fig. 4) for imparting vibration to the body part, and as such that when in use, the vibration assembly is capable of imparting vibration to feet and as well the lower back, pelvis, and coccyx of a user while standing during use, in order to stimulate the circulation of blood which results in increased metabolism and excretion (see [0004]) as well as relaxing and massaging the muscles (see [0005]),  thereby alleviating pain in the low back area and other associated nearby regions.
In response to applicant’s remark that “Ferber is clearly not capable of performing the step of wherein said body is configured for the user to comfortably sit thereupon and further configured to elevate and support the pelvic floor and frame, which, along with said massage balls is configured to alleviate pressure and increase circulation, and decrease edema in a tissue of lower pelvic floor extremities of the user”, the examiner respectfully disagrees. Applicant’s attention is directed to Ferber’s device wherein said body is configured for the user to comfortably sit thereupon (body 110 also 
In response to Applicant’s remark regarding claims 2 and 11 that “Ferber's slot for receiving 142 fails to teach a generally planar posterior face having a linear slot formed therein; see figures 9 and 10”, the examiner respectfully disagrees. Applicant’s attention is directed to Ferber’s fig. 9-11, which clearly shows a generally planar posterior face (best seen in figs. 10 and 11) having a linear slot (slot for receiving element 142 as shown in figs. 9-10)
In response to Applicant’s remark regarding claims 2 and 11 that “Ferber 114 is curvilinear and fails to teach a planar top surface having a mesh layer removably seated thereon; Ferber is concerned with massaging a user's feet while the user is not walking or standing (e.g., user is sitting down). Jeong teaches an insole including a silicon layer and a mesh layer made to form in one with the silicon layer (see novelty and description) for supporting a flat foot of a user while walking or standing with a footwear (e.g., shoe). One skilled in the art would not look to Jeong's mesh/silicon insole to modify Ferber for providing sufficient cushion to enhance a massaging effect on the user's bare feet (without footwear) when placed in a water bath of Ferber. Such a combination would not provide expected results and would not work for its 
In response to Applicant’s remark that “Ferber 128 is curvilinear and fails to teach a planar bottom surface oriented parallel to said top surface”, the examiner respectfully disagrees. It is noted that Ferber 128 is a planar bottom surface (bottom surface 128 along a horizontal plane as shown in fig. 11).
In response to Applicant’s remark regarding claims 4 and 13 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “separated elements and not part of a single element”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that “Ferber's bathing apparatus is capable of being easily transported without the addition of Lev et al.'s handle. Such a handle would not provide any meaningful benefit to Ferber and one skilled in the art would not make such a modification to Ferber. Furthermore, Lev et al.'s handle renders 
In response to Applicant’s argument regarding claims 8 and 17 that “Alviso teaches a device for self-treating bony architectural alignments of a user's feet, without the use of bath water. One skilled in the art would not combine Alviso's support legs with Ferber's bathing apparatus for angulating or tilting Ferber's bathing device. Such angulation and tilt would cause Ferber's bath water level to shift and expose a user's feet above the bath water. Such a combination is counter intuitive, especially in light of Ferber's uneven bottom surface of its bathing apparatus”, it is noted that Applicant is simply attacking Alviso in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Ferber and Alviso. Nonobviousness cannot be established by attacking references individually 
In this case, Ferber already teaches that the bottom surface comprises a plurality of support legs 30 (fig. 3), but does not disclose a plurality of spaced apertures; and that the plurality of support legs threadably inserted into said spaced apertures, respectively, such that a height, relative to a ground surface, is independently altered at each said posterior face, said anterior face, said first lateral side and said second lateral side. Alviso is cited to specifically teaches a bottom surface comprises a plurality of support legs 50 (fig. 12-13, “adjustable supports 50”, see [0060]) and a plurality of spaced apertures (fig. 13); and wherein the plurality of support legs 50 threadably inserted into said spaced apertures (see threading portion of 50 as shown in fig. 13), respectively, such that a height, relative to a ground surface, is independently altered (“surface board may be angulated or tilted for comfort by raising or lowering the adjustable supports 50”, see [0060]). Therefore, there appears to be no non-obviousness for one of ordinary skill in the art to modify the Ferber’s reference, such that the bottom surface would include a plurality of spaced apertures; wherein the plurality of support legs threadably inserted into said spaced apertures, respectively, such that a height, relative to a ground surface, is independently altered at each said posterior face, said anterior face, said first lateral side and said second lateral side, as suggested and taught by Alviso, for the purpose of providing, adjustable supporting legs that can be threadably connected to the device such that the device may be angulated or tilted for comfort by raising or lowering the adjustable supporting legs (see [0060]).
In response to Applicant’s remark regarding claims 9 and 18 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “separated elements and not part of a single element”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s remark regarding Double Patenting that “A terminal disclaimer is not required for the present application. The independent claims 1, 10, and 19 of the present application recite patentably distinct subject matter from the patent claims of US Patent No. 10,729,612, which neither teach nor suggest all the claimed features of present independent claims 1, 10, and 19. In particular, the present independent claims 1 recites: wherein said body is configured for the user to comfortably sit thereupon and further configured to elevate and support the pelvic floor and frame, which, along with said massage balls is configured to alleviate pressure and increase  circulation, and decrease edema in a tissue of lower pelvic floor extremities of the user. The patent claims of US Patent No. 10,729,612 neither teach nor suggest such claimed features. Independent claims 10 and 19 recite: wherein said body is configured to offer healing therapy to the lower back, pelvis and coccyx of the user; wherein said body is configured for the user to comfortably sit thereupon and further configured to elevate and support the pelvic floor and frame, which, along with said massage balls is configured to alleviate pressure and increase circulation, and decrease edema in a tissue of lower pelvic floor extremities of the user. The patent claims of US Patent No. 10,729,612 neither teach nor suggest such claimed features”, the examiner respectfully disagrees.
Regarding claim 1, the patent claims of US Patent No. 10,729,612, especially claims 1 and 8, already teach “A portable therapeutic device to offer healing therapy to a lower back, pelvis, and coccyx of a user thereby lifting and supporting a pelvic floor and frame of the user as well as offer a hands-free, stress and pain relieving massage, to alleviate pressure, enhance circulation, prevent blood clots, and reduce pain in the lower back and a genital region of the user” and the device comprising “a portable body” and a plurality of massage balls, thus appear to comprehend all the claimed features, except for said body is configured for the user to comfortably sit thereupon decrease edema in a tissue of lower pelvic floor extremities of the user. However, since the patent claims already teach “a portable body having a recessed central region and a raised outer peripheral edge surrounding said recessed central region and directly engaged with said recessed central region” for “lifting and supporting a pelvic floor and frame of the user” (see claims 1 and 8), therefore, it would have been obvious to one of ordinary skill in the art to modify the patent reference, such that when in use, said body is configured for the user to comfortably sit thereupon and decrease edema in a tissue of lower pelvic floor extremities of the user, as suggested by the patent claims, in order to offer healing therapy to a lower back, pelvis, and coccyx of a user

Regarding claims 1, 10 and 19, the patent claims of US Patent No. 10,729,612, especially claims 1 and 8, already teach “A portable therapeutic device to offer healing therapy to a lower back, pelvis, and coccyx of a user thereby lifting and supporting a pelvic floor and frame of the user as well as offer a hands-free, stress and pain relieving massage, to alleviate pressure, enhance circulation, prevent blood clots, and reduce pain in the lower back and a genital region of the user” and the device comprising “a portable body” and a plurality of massage balls, thus appear to comprehend all the claimed features, except for said body is configured for the user to comfortably sit thereupon and decrease edema in a tissue of lower pelvic floor extremities of the user. However, since the patent claims already teach “a portable body having a recessed central region and a raised outer peripheral edge surrounding said recessed central region and directly engaged with said recessed central region” for “lifting and supporting a pelvic floor and frame of the user” (see claims 1 and 8), therefore, it would have been obvious to one of ordinary skill in the art to modify the patent reference, such that when in use, said body is configured for the user to comfortably sit thereupon and decrease edema in a tissue of lower pelvic floor extremities of the user, as suggested by the patent claims, in order to offer healing therapy to a lower back, pelvis, and coccyx of a user

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG D THANH/Primary Examiner, Art Unit 3785